Citation Nr: 0016569	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. G


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1940 to April 1946.

This current appeal arose from that portion of an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, wherein the 
RO granted service connection for PTSD and assigned a 30 
percent disability rating from November 25, 1997, the date of 
claim.  The RO also determined that the August 13, 1947 
rating decision, wherein a noncompensable evaluation was 
assigned for residuals of a through and through gunshot wound 
of the right arm with muscle damage (Group V), constituted 
clear and unmistakable error.  The RO therefor assigned an 
increased (compensable) evaluation of 10 percent retroactive 
to June 27, 1947, date of claim.  A notice of disagreement 
with this portion of the August 1998 rating decision has not 
been filed.

In January 1999 the RO denied entitlement to service 
connection for degenerative changes of the cervical spine and 
for nerve damage as secondary to the service-connected 
residuals of a through and through gunshot wound of the right 
arm with muscle damage (Group V).  A notice of disagreement 
with the foregoing determination has not been received, and 
these claims are otherwise not considered part of the current 
appellate review.

The record reflects that the veteran presented oral testimony 
before a Hearing Officer at the RO on May 5, 1999; however a 
formal transcript of the testimony presented at the hearing 
is not of record.

In May 1999 the Hearing Officer granted entitlement to an 
increased evaluation of 50 percent for PTSD from the date of 
the original claim.  

Since the 50 percent rating for PTSD is not the maximum 
assignable, that issue remains on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

A subsequent Supplemental SOC was issued in May 1999 which 
cited some of the testimony provided at the personal hearing.  
The indication from referenced testimony was that the veteran 
continued to be seen on a continuous basis at the Veterans 
Center; that he had been retired from work entirely, since 
which his symptoms had worsened.  He also reportedly lived by 
himself.  

The other individual testifying, "Mr. G", was shown as a 
caregiver from the Veterans Center and was reported as having 
seen him every two weeks.  

It was also noted in the SSOC that they had testified that 
the veteran had been referred to the Loma Linda VA facility 
for appropriate therapy and medication.  Records from such 
care are not in the file.

Shortly thereafter on June 1, 1999, the veteran filed a VA 
Form 21-8940 (with regard to individual unemployability), 
citing his employment from the early 1970's to the mid 1980's 
as an inspector for the U.S. Government Bureau of Mines; and 
indicating that he had not worked for some time on a full 
time basis.  He reported that he had been seen for his PTSD 
on a continuous basis during 1989-1999 at the Beaver Medical 
Clinic, in Redlands, California.  [Records from as late as 
1998 are in the file from that facility].  

In July 1999 the RO denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  A notice of disagreement with this 
determination has not been received, and this claim is 
otherwise not part of the current appellate review.

In correspondence from the veteran dated in August 1999, he 
reiterated that he could not withstand the stress of 
undergoing a hearing in Washington, but he felt that he was 
deserving of a 100 percent rating.





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

With regard to conclusions reached on any given medical 
issue, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  




The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In a February 1998 psychology questionnaire the veteran 
reported that he was retired and in receipt of retirement 
benefits as well as Social Security benefits.  He did not 
indicate whether such benefits were predicated strictly on 
retirement and/or disability.  In any event, records 
pertaining to the nature of such retirement income is not of 
record.

As the Board noted earlier, a transcript of the May 1999 
hearing testimony and additional medical records referable to 
the veteran's treatment of his PTSD are not on file.  The 
veteran's adaptability within an occupational environment has 
not been evaluated by a professional.   See Friscia v. Brown, 
8 Vet. App. 90 (1995). 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO should obtain and associate 
with the claims file a transcript of the 
testimony obtained at the May 1999 
hearing.

2.  The appellant should be provided the 
opportunity to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In that regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
PTSD since 1997.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA records to 
specifically include those at the VA 
Medical Center at Loma Linda, and at the 
Vet Center.

3.  The RO should obtain from the Civil 
Service, Social Security Administration, 
or elsewhere, the records pertinent to 
the veteran's income and ascertain 
whether such income was on the basis of 
retirement and/or disability.  If 
disability was involved, the RO should 
obtain the medical evidence utilized in 
processing such claim(s).  If records 
pertaining thereto are not available, 
that fact should be entered in the claims 
file.

4.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of his 
PTSD.  The claims file, the revised 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard. 

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiner should so indicate.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Any necessary special studies including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  In particular, the 
examiner should address the following:

(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which any 
social and/or industrial functioning is 
interfered with due to psychoneurotic 
symptoms, with a detailed explanation as 
to what type or types of tasks are 
affected and what symptom or symptoms are 
experienced during such periods;

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform social 
and/or occupational functions due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks the veteran is unable to perform, 
and what symptom or symptoms are 
experienced during such symptoms;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in a 
social and/or industrial setting, as 
demonstrated by, e.g., routine behavior, 
self-care, and normal conversation.

Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate disorder.


The examiner must express an opinion as 
to whether the service-connected PTSD has 
rendered the veteran unable to obtain and 
retain substantial employment or 
unemployable for VA compensation 
purposes.  Friscia, supra.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
evaluation in excess of 50 percent for 
PTSD.  Because this is an issue relating 
to the initial rating, the RO should 
address the applicability of "staged" 
ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999).  And finally, the RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


